EXHIBIT 10(a)

AMENDMENT TO SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

 

THIS AGREEMENT is made as of the 10th day of February, 2011, by and between
VULCAN MATERIALS COMPANY, a New Jersey corporation (the “Company”), and DONALD
M. JAMES (the “Executive”).

WHEREAS, the Executive has been employed by the Company in valuable executive
service to the Company; and

WHEREAS, the Company and the Executive have previously entered into a
“Supplemental Executive Retirement Agreement” (“SERA”), dated September 28,
2001, which has subsequently been amended;

WHEREAS, the Company and the Executive desire to amend the SERA to clarify the
service cap;

NOW, THEREFORE, the Company and the Executive hereby agree that the SERA should
be, and is, clarified by replacing the flush text at the end of Section 2.1 with
the following, and that the SERA (as previously amended) should otherwise remain
in effect:

provided, however, that in no event shall the Executive’s “Benefit Service”
under the Retirement Income Plan (including the service credited under this
Agreement) exceed forty (40) years of service, regardless of his actual years of
service. On and after the date on which the Executive attains forty (40) years
of “Benefit Service” under the Retirement Income Plan (including the service
credited under this Agreement) (the “Service Cap”), the service credited under
this Agreement shall be frozen. Accordingly, after meeting the Service Cap, the
benefit provided under this Agreement shall be determined based on the amount
service credited under this Agreement at the time the Service Cap is met;
however, the benefit under this Agreement shall continue to be adjusted
thereafter by changes in the Executive’s compensation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

VULCAN MATERIALS COMPANY By: /s/ Philip J. Carroll, Jr.

      Philip J. Carroll, Jr.

      Chairman of the Compensation Committee

 

      /s/ Donald M. James

      Donald M. James

 

Exhibit 10(a)